[Cite as Cuyahoga Cty. Case Mgt. v. Clark Indus. Insulation Co., 2021-Ohio-1405.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CUYAHOGA COUNTY CASE                                  :
MANAGEMENT, ET AL.,
                                                      :
                Plaintiffs-Appellees,
                                                      :                     No. 109218
                v.
                                                      :
CLARK INDUSTRIAL INSULATION
COMPANY,                                              :

                Defendant-Appellant.                  :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED
                RELEASED AND JOURNALIZED: April 22, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. SD-97-073958


                                            Appearances:

                Kelley & Ferraro, L.L.P., Shawn M. Acton, and Edward J.
                Kelley, III; for appellees All Kelley & Ferraro, L.L.P.
                Asbestos Cases.

                McDermott & Hickey, L.L.C., Anthony Gallucci,
                Christopher J. Hickey, and Kevin E. McDermott, for
                appellees All McDermott & Hickey, L.L.C., Asbestos
                Cases.

                Bevan & Associates, L.P.A., Inc. and Thomas W. Bevan,
                for appellees All Bevan & Associates L.P.A., Inc. Asbestos
                Cases.
             Kelley Jasons McGowan Spinelli Hanna & Reber, L.L.P.,
             John A. Valenti, and John A. Kristan, for appellant.


KATHLEEN ANN KEOUGH, J.:

               Defendant-appellant, Clark Industrial Insulation Co. (“Clark”),

appeals the trial court’s decision extending the five-year statutory time under R.C.

1701.88(A), and appointing a receiver to accept service of process, submit claims to

insurers, and wind-up Clark’s affairs as a dissolved corporation. For the reasons

that follow, we reverse the trial court’s decision.

I.   Factual Background and Procedural History

               Clark was generally in the business of selling and installing thermal

insulation and related products, some of which contained asbestos. Due to the

hazardous nature of asbestos to human health, Clark has been actively defending

itself for several decades in Ohio asbestos personal injury litigation. In 1996, Clark

ceased doing business and its assets were sold. In 2005, Clark filed for bankruptcy;

the action was subsequently dismissed. Clark voluntarily dissolved effective October

30, 2014, and it has no noninsurance assets of any kind. However, it has insurance

policies with Cincinnati Insurance Company that have historically covered Clark’s

asbestos-related liabilities.

               R.C. 1701.88 allows individuals and entities to submit claims and

commence litigation against a dissolved corporation for five years after its

dissolution. For the past five years, Clark has actively defended lawsuits and settled

claims, including actions filed under the Cuyahoga County’s Specialized Asbestos
Docket. However, this five-year period was set to expire on October 30, 2019.

Accordingly, three law firms — Kelley & Ferraro, L.L.P., McDermott & Hickey,

L.L.C., and Bevan & Associates, L.P.A. — on behalf of all current and future clients

with asbestos-related claims against Clark — filed nearly identical motions with the

Cuyahoga County Common Pleas Court Specialized Asbestos Court for the

appointment of a receiver to wind-up Clark’s corporate affairs. The motions not only

sought the appointment of a receiver, but also requested the court, pursuant to R.C.

1701.88(A), to extend the five-year statutory period that allows Clark to continue

operating as a corporation. Each of these motions was filed under the Specialized

Asbestos Court Case Management Docket No. 073958. The court consolidated the

motions for consideration, and captioned them “All Kelley & Ferraro, L.L.P.

Asbestos Cases; All McDermott & Hickey, L.L.C., Asbestos Cases, and All Bevan &

Associates, L.P.A. Asbestos Cases” (collectively “appellees”).

               According to the appellees, R.C. 1701.88 and 1701.89 authorized the

trial court to extend the time to wind-up Clark’s corporate affairs for the purposes

of “allow[ing] [existing] claims against Clark to proceed,” and “anticipated * * *

additional claims [that] will arise against Clark after” the expiration of the five-year

statutory period. After extensive briefing and a hearing, the trial court granted

appellees’ motions, and extended the period for commencing actions against Clark

from October 30, 2019 to October 30, 2024. The trial court also appointed a receiver

to oversee Clark’s unexhausted insurance policies and manage its affairs related to

the ongoing product liability suits. In addition to other duties, the court ordered the
receiver to accept service of process, submit all claims, and wind-up Clark’s affairs.

Additionally, the court ordered that the receiver be compensated from nonparty

Cincinnati Insurance Company.

               Clark now appeals, raising four assignments of error, which will be

addressed out of order and together where appropriate.

II. Extension of Time

               In its third assignment of error, Clark contends that the trial court

erred in extending the five-year statutory period that allows Clark to continue acting

as a corporation for winding-up its affairs following a voluntary dissolution. It

contends that the trial court improperly applied the provisions of R.C. 1701.88 and

1701.89.

               Whether a trial court has properly applied a statute is a question of

law that an appellate court reviews de novo. State v. Brown, 161 Ohio St.3d 276,

2020-Ohio-4623, 162 N.E.3d 769, ¶ 7, citing State v. Straley, 139 Ohio St.3d 339,

2014-Ohio-2139, 11 N.E.3d 1175, ¶ 9.

      A. Jurisdiction

               R.C. 1701.88(A) provides that when a corporation voluntarily

dissolves, it shall continue as a corporation for a period of five years from dissolution

for the purposes of winding-up its affairs. This five-year period may be extended,

however, by “a court acting pursuant to section 1701.89 of the Revised Code.” R.C.

1701.88(A). Accordingly, the first issue this court must consider is whether the trial

court was “acting pursuant to R.C. 1701.89.”
                R.C. 1701.89(A) provides:

       Without limiting the generality of its authority, the court of common
       pleas of the county in this state in which the principal office of a
       voluntary dissolved corporation is located, in which the principal office
       was to be located, or in which the principal office of a corporation
       whose articles have been canceled or whose period of existence has
       expired is located, upon the complaint of the corporation, a majority of
       the directors, or a creditor or claimant, and upon such notice to all the
       directors and such other persons interested as the court considers
       proper, at any time may order and adjudge in respect to all of the
       following matters: * * *.1

                Under R.C. 1701.89, the first jurisdictional consideration is whether

the trial court is the “court of common pleas of the county in this state in which the

principal office of a voluntary dissolved corporation is located, in which the principal

office was to be located, or in which the principal office of a corporation whose

articles have been canceled or whose period of existence has expired is located.”

(Emphasis added.) R.C. 1701.89(A).

                R.C. 1701.86(F)(4) provides that the certificate of dissolution shall set

forth “the place in this state where the principal office is or is to be located.”

(Emphasis added.) By also including the phrase “is to be,” the General Assembly

contemplated that the principal office of a corporation during the winding-up




       1 Following this jurisdictional paragraph, the statute then lists twelve enumerated
matters that the court has authority to order and adjudicate. R.C. 1701.89(1)-(12).
Specific to this case, the appellees identified subsections (2), (4), and (9), which authorize
the presentation and proof of all claims and demands against the corporation’s property;
settlement and determination of all claims of every nature against the corporation; and
the appointment of a receiver as an equitable remedy to wind-up the affairs of the
corporation.
process postdissolution may be different than at the time it was or was to be

operating as a corporation. This is what has occurred in this instance.

               Clark was incorporated in 1920.          According to the Articles of

Incorporation filed with the secretary of state, Clark’s principal office was located in

Cuyahoga County. In 1996, Clark ceased operations, and it formally dissolved

effective October 30, 2014. Clark’s certificate of dissolution, which the appellees

attached to their motion to appoint a receiver, reported that Clark’s “principal office”

is located in Chesterland, Ohio, which is in Geauga County. Additionally, the

“Notice of Dissolution to Creditors and Claimants against Corporation (pursuant to

R.C. 1701.87)” also lists the Chesterland mailing address. Accordingly, pursuant to

the filings with the Ohio secretary of state, Clark’s principal office is located in

Geauga County, not Cuyahoga County. The Cuyahoga County Common Pleas Court

would not have jurisdiction over Clark “to act pursuant to R.C. 1701.89(A).”

               Despite Clark’s notification that its principal office is located in

Geauga County, the record could cause some confusion as to Clark’s principal office

during dissolution. The responses to the interrogatories attached to each appellee’s

motion with the trial court do not specifically identify that Clark’s principal office is

located in Geauga County. Specifically, in Interrogatory 2, David Welty, secretary of

Clark, was asked to identify “(c) The address of your principal place of business.”

Welty responded: “(c) Clark Industrial Insulation Co. currently has no principal

place of business. Historically, its principal place of business had been 1893 East

55th Street, Cleveland, OH 44103.” It must be remembered, however, that these
interrogatories were answered relating to a products liability complaint filed by an

individual claimant and against multiple defendants alleged to have caused

asbestos-related injury. The interrogatories were not answered in response to any

complaint for dissolution or judicial supervision of Clark’s dissolution under R.C.

1701.89(A). And despite this answer, the secretary of state filings clearly indicate

that Clark’s principal office for purposes of dissolution is in Geauga County.

              Although Cuyahoga County is the county in which Clark’s principal

office or place of business was located when it operated as a corporation, R.C.

1701.89(A) does not confer jurisdiction to the common pleas court where the

principal office was located. Rather, the plain language of R.C. 1701.89(A) also gives

jurisdiction to “the common pleas court * * * in which the principal office was to be

located.” (Emphasis added.) The words “was to be” convey something that was

supposed to occur, as opposed to something that actually occurred. The General

Assembly could have easily given jurisdiction to the common pleas court in which

the principal office was located. However, it chose not to do so, and a basic rule of

statutory construction requires this court to “‘give effect to the General Assembly’s

intent as expressed in the language it enacted.’” State v. Bryant, 160 Ohio St.3d 113,

2020-Ohio-1041, 154 N.E.3d 31, ¶ 22, quoting State v. Braden, 158 Ohio St.3d 462,

2019-Ohio-4204, 145 N.E.3d 235, ¶ 17; Slingluff v. Weaver, 66 Ohio St. 621, 64 N.E.

574 (1902) (the question is not what the General Assembly intended to enact, but

what is the meaning of that which it did enact).
                Even if this court concluded that the Cuyahoga County Common

Pleas Court is the appropriate venue, we further find that the second jurisdictional

requirement of R.C. 1701.89(A) has not been satisfied. The statute also requires that

the court’s jurisdiction is invoked “upon complaint of the corporation, a majority of

the directors, or a creditor or claimant, and upon notice to all the directors and other

such persons interested as the court considers proper.” (Emphasis added.) R.C.

1701.89(A). In this case, the request to oversee Clark’s voluntary dissolution for

purposes of extending the statutory time was through a motion to appoint a receiver,

not a complaint, as required. A complaint for judicial supervision or oversight of a

dissolved corporation’s affairs and the authority to act under R.C. 1701.89 is a

prerequisite, or a condition precedent, that must occur prior to a court having the

authority to extend the statutory period for winding-up a corporation’s affairs under

R.C. 1701.88(A). See R.C. 1701.88(E) (at any time during the winding-up of its

affairs, the corporation by its directors may make application to have the winding-

up continued under the supervision of the court, as provided in section 1701.89 of

the Revised Code); R.C. 1701.881(A) and (B) (require a claim-rejected claimant to

file an action under R.C. 1701.89 to enforce the claim or be forever barred); R.C.

1701.881(C) (allows a corporation to file an application under R.C. 1701.89).

Accordingly, the trial court’s jurisdiction was not properly invoked for it to “act

pursuant to R.C. 1701.89” when the appellees filed motions for a receiver.2


       2Moreover, the record provided to this court is devoid of any “notice” sent to the
directors, as required, that the appellees were seeking judicial supervision of the dissolved
corporation’s affairs.
               Our conclusion is supported by the authority upon which the

appellees rely and direct this court to consider. The appellees supported many of

their arguments with the 2012 Ohio State Bar Association’s Corporation

Committee’s comments on H.B. 48 — the legislation that changed the laws

governing corporations. The Committee’s comments regarding the changes to R.C.

1701.88 provide:

      Changes to division (A) establish an outside date of five years for a
      corporation to complete its winding-up or obtain reinstatement of its
      articles. The time period can be extended by a court that is overseeing
      a dissolution under Section 1701.89. Division (B) clarifies the right of
      the corporation to pursue claims and establishes an outside date of five
      years after the dissolution for claimants to bring claims against the
      corporation. Division (D)(15) delineates the directors’ obligation to
      make provision for claims that have not been made known to the
      corporation or have not arisen but that, based on facts then known to
      the corporation, are likely to arise. See comment to Section 1701.86.

(Emphasis added.) Accordingly, pursuant to the authority cited by the appellees,’

the authority to extend the statutory time period is granted to “a court that is

overseeing a dissolution under [R.C.] 1701.89.” See also 1 Ohio Real Property Law

and Practice, Section 6.14 (1)(c) (“For purposes of winding-up its affairs, a dissolved

corporation shall continue as a corporation for a period of five years from the date

of dissolution, subject to extension by the court that is overseeing the dissolution

under [R.C. 1701.89].”).

               The relevant case law demonstrates that where courts were

overseeing the affairs of a voluntarily dissolved corporation, an action for judicial

supervision was filed under a separate complaint. See, e.g., Schalmo Constr., Inc.,
v. Bonamase Contracting, 5th Dist. Stark No. 2009-CA-00037, 2009-Ohio-4953

(the corporation filed an action pursuant to R.C. 1701.89 seeking protection by the

common pleas court while it wound up its affairs under R.C. 1701.88); Palenshus v.

Smile Dental Group, Inc., 3d Dist. Crawford No. 03-02-46, 2003-Ohio-3095 (filed

a dissolution action under R.C. 1701.89); Hare & Chase, Inc. v. Bankers’ Discount

Corp., 1st Dist. Hamilton Nos. 6102 and 6103, 56 N.E.2d 943 (1942) (action for

dissolution prompted judicial supervision). See also Committee’s comments on

R.C. 1701.881 (“a claimant can initiate court proceedings [under R.C. 1701.89] to

determine what the claimant is entitled to receive. The corporation also has the right

to seek a determination [with the court acting under R.C. 1701.89]”).

               Our review of the relevant case law yields no results where a claimant

or creditor filed a motion or request under an existing cause of action to invoke the

jurisdiction of the common pleas court pursuant to R.C. 1701.89 to supervise a

voluntary dissolution of a corporation. In fact, courts have held that in a dissolution

proceeding under former R.C. 1701.93, now R.C. 1701.89, it is error for a court to act

beyond matters that affect solely the dissolution process. See In re Dissolution of

Std. Corp., 106 Ohio App. 506, 155 N.E.2d 485 (3d Dist.1958) (the court erred in

entering judgments against creditors or claimants of the dissolved corporations;

those actions are independent of the dissolution proceedings); Rundell v. Batch, 42

Ohio App. 204, 181 N.E. 278 (6th Dist.1931) (claimants against corporation in

dissolution proceedings should file independent suits against debtors or holders of

corporation’s property and not make them parties to dissolution action; a receiver
would also have to file an independent action to recover money or property on behalf

of the dissolved corporation). These cases illustrate that the proceedings under R.C.

1701.89 are limited to those for the supervision of winding-up of affairs of the

voluntarily dissolved corporation; they are not in furtherance of independent

actions, including product liability tort actions.

               As previously discussed, the appellees filed a motion to appoint a

receiver and passively requested in that motion that the trial court extend the

statutory period under R.C. 1701.88 and 1701.89. This procedural maneuver is not

what the General Assembly envisioned when drafting R.C. 1701.89, which allows a

court to intervene or supervise the voluntary dissolution of a corporation. Rather, a

complaint under R.C. 1701.89 is independent of a products liability complaint that

alleges injury from asbestos exposure. And even considering any “complaint(s)”

that the appellees have filed on behalf of their existing clients with the asbestos

court, those actions were ones for products liability — they were not filed requesting

that the court intervene or oversee the winding-up of affairs of Clark, a voluntarily

dissolved corporation.

               We agree with the appellees that the General Assembly has granted

courts of common pleas broad authority through R.C. 1701.89 to become involved

in a corporation’s winding-up process. However, in order to become involved in that

process, the jurisdictional requirements and procedures of R.C. 1701.89 must be

satisfied. In this case, they were not. Therefore, the trial court was not “acting

pursuant to R.C. 1701.89(A),” and thus, it erred in extending the statutory period in
which individuals may bring claims against a voluntarily dissolved corporation.

Moreover, because the trial court did not have jurisdiction under R.C. 1701.89, it did

not have authority to under subsection (A)(9) to appoint a receiver to wind-up

Clark’s affairs as a voluntarily dissolved corporation.

      B. Application of R.C. 1701.88

               Even if this court were to find that the jurisdictional requirements of

R.C. 1701.89 were satisfied, we would still find that the trial court misapplied R.C.

1701.88 for the purposes sought by the appellees — to ensure that pending actions

can proceed beyond the five-year statutory period and that Clark can be sued beyond

the five-year statutory period, when individuals get sick allegedly from Clark’s

asbestos-containing products.

               First, it must be noted that the parties do not direct this court to any

prior instance in which the specialized asbestos court, or any court for that matter,

extended the five-year statutory period for the purposes of allowing potentially

injured parties to file actions against a voluntarily dissolved corporation. Our review

of the relevant statutes and case law also do not lead to the discovery of any court

extending the statutory period for these purposes.

               Additionally, there is no dispute that R.C. 1701.88(C) already

provides a remedy for those individuals who currently have a lawsuit pending

against Clark. That section provides, in relevant part:

      [A]ny action, suit, or proceeding begun by or against the corporation
      within the time limits established in (B) of this section shall not abate,
      and the corporation shall, solely for the purposes of such action, suit,
      or proceeding, be continued as a body corporate beyond the five-year
       period until any judgments, orders, or decrees are fully executed,
       without the necessity for any court order required under division (A) of
       this section.

R.C. 1701.88(C).      Under this section, the corporation continues to act as a

corporation for purposes of pending litigation, and no court order is required under

R.C. 1701.89(A) for the purpose of extending the corporate body. Accordingly,

insofar as the appellees requested the trial court to extend the statutory period to

ensure that pending actions can proceed beyond the five-year period, the remedy

already exists and extending time for this purpose was in error.

               The disputed issue is whether the trial court properly extended the

statutory period to file actions that will or may arise against Clark after the initial

five-year period but before the maximum ten-year period.

               “A corporation may sue and be sued,” but the legal ability to sue is

dependent upon the legal existence of the corporation. R.C. 1701.13(A). Grimmer

v. Shirilla, 2016-Ohio-5423, 76 N.E.3d 363, ¶ 31 (8th Dist.) The corporation exists

from the time the articles of incorporation are filed with the secretary of state until

the corporation is wound up, or for a period of five years after dissolution (unless

judicially extended), whichever is later. See R.C. 1701.04(D), 1701.88(A).3 However,

R.C. 1701.88(B) establishes an outside date of five years when an action may be

brought against a dissolved corporation. That section provides, in relevant part:



       3 A court, acting pursuant to R.C. 1701.89(A), may extend the five-year period to
continue as a corporation to wind-up its affairs, but not to exceed ten years after the date
of dissolution. R.C. 1701.88(A) and (D)(15).
      The voluntary dissolution of a corporation * * * or other action to
      dissolve a corporation under this chapter shall not eliminate or impair
      any remedy available to or against the corporation * * * for any right or
      claim existing, or liability incurred prior to the dissolution, if [any other
      person] brings such an action * * * before five years after the date of
      dissolution or within the time limits otherwise required by section
      1701.881 * * * or any other provision of law, whichever is less. 4

               What is noticeably absent is any mention of the extension of the five-

year period authorized under R.C. 1701.88(A) to extend the time for which a person

or entity may bring an action against the dissolved corporation. This is because

Divisions (A) and (B) of section R.C. 1701.88 address two different postdissolution

five-year periods that exist for two different purposes.

               The five-year period set forth in division (A) of R.C. 1701.88 is a

period of time in which the corporation is permitted to continue to exist as a

corporate body postdissolution, solely for the purpose of winding-up its affairs. That

division provides in relevant part:

      When a corporation is dissolved voluntarily * * * the corporation shall
      cease to carry on business and shall do only such acts as are required to
      wind up its affairs * * * and for such purposes it shall continue as a
      corporation for a period of five years from the dissolution, expiration,
      or cancellation. A court acting pursuant to section 1701.89 of the
      Revised Code may extend the five-year period allowed under this
      division.

R.C. 1701.88(A).

               The express language of division (A) of R.C. 1701.88 limits the

extension of the five- year period by a court, acting under R.C. 1701.89, to that period



      4   R.C. 1701.881 governs a dissolved corporation’s procedure in the rejection or
satisfaction of claims.
“allowed under this division,” i.e., to the period within which the corporation may

exist for the purposes of winding-up its affairs.

               Division (B) of R.C. 1701.88 sets forth a separate five-year period in

which persons must commence an action against the corporation. Under this

division, no provision exists that extends the five-year limitation period for bringing

actions against a corporation. In fact, in division (B)(2), the legislature clearly set a

firm outside date of five-years by including the language “whichever is less” when

describing the deadline to bring an action against a dissolved corporation.

Accordingly, a distinction exists between the time within which a corporation may

continue to act as a corporation for purposes of winding-up its affairs under division

(A), and the time within which persons must commence actions against the

corporation postdissolution under division (B).

               Appellees argue on appeal, as they did in the trial court, that R.C.

1701.88(D)(15) and 1701.89(A)(2) and (4) demonstrate that the authority to extend

the five-year time period in division (A) also applies to the five-year time period in

division (B). Appellees’ reliance is misplaced.

               According to the appellees, R.C. 1701.88(D)(15) expressly allows for

future claims and actions to be made against a dissolved corporation beyond the

five-year period when those claims, based on facts known to the corporation, are

likely to arise or become known. We disagree.

               R.C. 1701.88(D)(15) provides, in relevant part:
      (D) The directors of the corporation and their successors shall act as a
      board of directors in accordance with the articles and regulations until
      the affairs of the corporation are completely wound up. Subject to the
      orders of the courts of this state having jurisdiction over the
      corporation acting pursuant to [R.C. 1701.89], the directors shall
      proceed as speedily as practicable to a complete winding-up of the
      affairs of the corporation. For that purpose, the directors may exercise
      all the authority of the corporation. Without limiting the generality of
      such authority, they may do all of the following:

      ***

      (15) Distribute the remainder of the assets either in cash or in kind
      among the shareholders according to their respective rights and
      interests after paying or adequately providing for the payment of all
      known obligations of the corporation under section 1701.882 of the
      Revised Code and for claims that have not been made known to the
      corporation or that have not arisen but that, based on facts known to
      the corporation, are likely to arise or to become known to the
      corporation within five years after the date of dissolution or such longer
      period of time as the directors or a court acting under section 1701.89
      of the Revised Code may determine, not to exceed ten years after the
      date of dissolution.

              This language only allows the directors or the court, acting pursuant

to R.C. 1701.89, to extend the time for the winding-up of the corporation’s affairs if

additional time is needed to determine the assets necessary to provide for payment

to unknown but expected claimants. See R.C. 1701.881(C) (allows a dissolved

corporation to seek a court determination of the amount and form of insurance or

security to (1) sufficiently provide compensation for any claimant who rejected the

corporation’s offer of security, or (2) will be reasonably likely to be sufficient to

provide compensation for unknown but expected claimants). Nowhere in this

subsection does it permit a court to extend the five-year period under R.C.

1701.88(B)(2) for persons to bring “an action” against the dissolved corporation.
              R.C. 1701.89(A)(2) and (4) equally do not permit a court to extend the

five-year period under R.C. 1701.88(B) for persons to bring “an action” against a

dissolved corporation. R.C. 1701.89(A)(2) and (4) give the court, acting pursuant

R.C. 1701.89, the authority to order and adjudge:

      (2) The presentation and proof of all claims and demands against the
      corporation and of all rights, interests, or liens in or on any of its
      property including property described in division (F) of section 1701.88
      of the Revised Code; the fixing of the time within which and the manner
      in which such proof shall be made and the person to whom such
      presentation shall be made; and the barring from participation in any
      distribution of assets of all persons failing to make and present proofs
      as required by the order of the court;

      ***

      (4) The settlement or determination of all claims of every nature
      against the corporation or any of its property; the determination of the
      assets required to be retained or insurance to be obtained to pay or
      provide for the payment of such claims or any claim; the determination
      of the assets available for distribution among shareholders; and the
      making of new parties to the proceeding so far as the court considers
      proper for the determination of all matters.

              These subsections discuss the court’s authority over “claims”; they do

not permit the court to extend the time within which to bring “an action” against the

corporation under R.C. 1701.88(B). The legislature clearly used the terms “claims”

and “action” to convey different meanings under the corporation dissolution

statutes. The provisions relating to persons bringing claims or asserting claims

against a voluntarily dissolved corporation are not synonymous with persons

bringing “an action” against a dissolved corporation. To hold otherwise would

render the legislature’s distinction superfluous. See State ex rel. Myers v. Bd. of

Edn. Rural School Dist. of Spencer Twp. Lucas Cty., 95 Ohio St. 367, 372-373, 116
N.E. 516 (1917) (statutory language “must be construed as a whole and given such

interpretation as will give effect to every word and clause in it. No part should be

treated as superfluous unless that is manifestly required, and the court should avoid

that construction which renders a provision meaningless or inoperative.”).

               Accordingly, the trial court misapplied the extension provision

contained in R.C. 1701.88(A) to extend the statutory time for filing actions against a

dissolved corporation under R.C. 1701.88(B).

               Clark’s third assignment of error is sustained.

III. Appointment of a Receiver

               In its first and second assignments of error, Clark contends that the

trial court abused its discretion in appointing a receiver because (1) the appellees

failed to show by clear and convincing evidence that appointment was necessary;

and (2) Clark has no assets or affairs for the receiver to manage. It also asserts in its

fourth assignment of error that it was an abuse of discretion to order the receiver to

be compensated through the Cincinnati Insurance policy.

               In its first assignment of error, Clark contends that the trial court

abused its discretion by appointing a receiver where the appellees failed to produce

clear and convincing evidence of the necessity of a receiver to protect appellees’

rights from irreparable harm. Appellees contend that they were not required to

demonstrate that the appointment of a receiver was necessary.              Rather, they

maintain that a trial court can appoint a receiver under its broad discretion “to
ensure that Clark can continue to be sued and that Clark’s insurers continue to honor

the relevant insurance policies.” (Appellees’ Brief p. 19).

               Appellees requested that the trial court appoint a receiver pursuant to

R.C. 1701.89(A)(9) and 2735.01.5         Although the trial court acknowledged its

authority to appoint a receiver under R.C. 1701.89(A)(9), the court specifically

granted appellees’ motions “pursuant to R.C. 2735.01(A)(6) and (7).” See Oct. 24,

2019 Order, paragraph J.

               R.C. 2735.01 permits a court to appoint a receiver under certain

circumstances. In this case, the appellees requested that a receiver be appointed

pursuant to R.C. 2735.01(A)(6), which is allowed:

       (6) When a corporation, limited liability company, partnership, limited
       partnership, or other entity has been dissolved, is insolvent, is in
       imminent danger of insolvency, or has forfeited its corporate, limited
       liability company, partnership, limited partnership, or other entity
       rights.

Although not specifically requested by appellees in their motion, the trial court also

cited to R.C. 2735.01(A)(7), which allows a trial court to appoint a receiver “in all

other cases in which receivers have been appointed by the usages of equity.”

               The trial court is vested with sound discretion to appoint a receiver.

State ex rel. Celebrezze v. Gibbs, 60 Ohio St.3d 69, 73, 573 N.E.2d 62 (1991). A trial

court’s authority to appoint a receiver under R.C. 2735.01, however, is not

unfettered. See Ralls v. 2222 Intl. L.L.C., 8th Dist. Cuyahoga No. 109314, 2019-


       5Appellees further cited R.C. 1701.90 in its motion. This statute does not provide
authorization to appoint a receiver but provides the appropriate authority for the receiver
when a receiver is appointed to wind-up the affairs of a dissolved corporation.
Ohio-4261, ¶ 16 (appointment of a receiver is not a matter of right). Although such

an appointment is discretionary, “the appointment of a receiver is the exercise of an

extraordinary, drastic, and sometimes harsh power which equity possesses, and is

only to be exercised where the failure to do so would place the petitioning party in

danger of suffering an irreparable loss or injury.” Hoiles v. Watkins, 117 Ohio St.

165, 174, 157 N.E. 557 (1927).      This court has consistently held that because

appointment of a receiver is “such an extraordinary remedy,” the need for a receiver

must be established by clear and convincing evidence. Telecom Acquisition Corp. I

v. Lucic Ents., 8th Dist. Cuyahoga No. 102067, 2015-Ohio-2703, ¶ 8, citing Am. Ent.

Bank v. Garfield Hts. Prop., L.L.C., 8th Dist. Cuyahoga No. 98646, 2013-Ohio-

2526; see also 2115-2121 Ontario Bldg., L.L.C. v. Anter, 8th Dist. Cuyahoga No.

98627, 2013-Ohio-2995, ¶ 14.

               In this case, the appellees asked the court to appoint a receiver and

asserted that Clark had assets in the form of unexhausted insurance policies with

Cincinnati Insurance. However, the appellees offered no further explanation as to

why a receiver was appropriate or necessary; the motion merely recited the relevant

statutory authority for the appointment of a receiver. In response, Clark contended

that the appellees failed to demonstrate that a receiver was necessary. It further

maintained that its only “assets” are unexhausted liability insurance proceeds, and

pursuant to relevant case law, those proceeds are not subject to receivership.

               In order to be entitled to the appointment of a receiver, the appellees

were required to first show that they met the criteria of R.C. 2735.01, and in addition,
that their rights in Clark’s property or assets were in danger of being irreparably

damaged absent the appointment of a receiver. Even though the appellees met the

broad criteria under R.C. 2735.01 for the appointment of a receiver, they presented

no justification for the appointment of a receiver. There was no allegation that the

statutory agent had a history of failing to accept or present claims as requested or

delaying the presentation of claims. In fact, the record demonstrates that Clark had

been actively and consistently participating in litigation, settling many claims over

the years, with the settlements being paid through its liability insurance policies. No

allegations were raised before the trial court of any danger of irreparable harm to

appellees, or that Clark had refused or will refuse to abide by any court orders,

including if the court determined that the extension of the statutory time under R.C.

1701.88 was lawful and appropriate.

               On appeal, the appellees cite to Clark’s counsel’s statement at the

motion hearing as support that the trial court’s decision was proper and that

irreparable harm may occur, because Clark’s counsel indicated that Clark would no

longer participate in litigation after the five-year statutory period expired. (Tr. 33-

34.) Our review of counsel’s isolated statement demonstrates that it appears to have

been taken out of context. The comment was directly related to counsel’s assertion

that there was no basis for appointing a receiver because Clark had no assets for a

receiver to administer, the claims were currently being presented through Clark’s

statutory agent, and the five-year winding-up period expired on October 30, 2019.

Counsel was correct — unless the statutory period of time was extended by the trial
court, Clark would no longer be legally obligated or even be permitted to participate

in new litigation filed after the statutory five-year period because Clark would cease

to carry on as a corporation. See R.C. 1701.88(C).

               The crux of this case is the court’s decision to extend the statutory

period under R.C. 1701.88(A). In fact, it appears that counsel for one of the appellees

admitted that the appointment of a receiver was just an ancillary matter —

      I don’t necessarily disagree with [counsel] that it’s not the only remedy.
      I ask the Court to take a look at Revised Code 1701.89. One of the
      remedies is appointment of a receiver. The other is to set timeframes
      in the manner in which claims can be brought so that the statutory
      period doesn’t necessarily — it can be extended without necessarily
      appointing a receiver, in other words.

      I think the statutory period can be extended, but we submit that a
      receiver is necessary to fairly and adequately insure the administration
      of all future and pending claims.

(Tr. 35-36.)

               Accordingly, the trial court erred in appointing a receiver because the

appellees failed to withstand their burden of demonstrating that the appointment of

a receiver was necessary for the preservation of appellees’ rights and to protect them

from irreparable harm. Finding merit to Clark’s first assignment of error, its second

assignment of error also challenging the trial court’s appointment of a receiver for

unexhausted liability insurance proceeds is rendered moot.             Clark’s fourth

assignment of error regarding the receiver’s compensation is also moot.

               Judgment reversed.

      It is ordered that appellant recover from appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

SEAN C. GALLAGHER, P.J., and
LISA B. FORBES, J., CONCUR